Citation Nr: 1758681	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-25 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability evaluation in excess of 50 percent for depressive disorder.

2. Entitlement to a disability evaluation in excess of 10 percent for perirectal abscess.

3. Entitlement to a compensable rating for bilateral hearing loss.

4. Entitlement to special monthly compensation based on aid and attendance.


REPRESENTATION

Veteran represented by:	James Goss, an attorney


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1980 to May 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development must be completed before the matters on appeal can be finally adjudicated.  The Board observes that the record is bare of medical evidence dating from after February 2014, which evidence is needed to properly evaluate the current nature and severity of the disabilities for which the Veteran seeks increase.

Further, the most recent VA examinations conducted in connection with these disabilities are over four years old.  As such, new examinations are required to determine the current nature and severity of the Veteran's service connected disabilities, as well as to properly evaluate his claim for entitlement to special monthly compensation for aid and attendance.
Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure any outstanding VA and private medical records. 

2. After the preceding development in paragraph 1 is completed, schedule the Veteran for a VA psychiatric examination to address the nature and severity of his depressive disorder.  The electronic file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail in accordance with VA rating criteria.

3. Then, schedule the Veteran for a VA examination to assess the nature and severity of his rectal disability.  The electronic file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail in accordance with VA rating criteria.

4. Then, schedule the Veteran for a VA audiological examination to assess the nature and severity of his bilateral hearing loss.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination.  Any indicated studies should be performed.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to hearing loss.

5. Then, schedule the Veteran for a VA examination to determine whether he needs regular aid and attendance.  The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The accompanying report should indicate that this has been accomplished.  

Following examination, the VA examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a permanent need for regular aid and attendance due to his service-connected disabilities.  The examiner should opine whether, as a result of the service-connected disabilities, the Veteran requires assistance on a regular basis to:  dress or undress himself, or keep himself ordinarily clean and presentable; adjust frequently any special prosthetic or orthopedic appliances; feed himself due to loss of coordination of upper extremities or through extreme weakness; attend to the wants of nature; or to protect himself from the hazards or dangers incident to his daily environment.  That is, all functional impairments caused by the service-connected disabilities should be set out.

6. Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




